 



Exhibit 10.46(b)
FIRST AMENDMENT TO THE SERIES 2004-4 SUPPLEMENT
          This FIRST AMENDMENT TO THE SERIES 2004-4 SUPPLEMENT (this
“Amendment”), dated as of December 23, 2005, amends the Series 2004-4 Supplement
(the “Series 2004-4 Supplement”), dated as of November 30, 2004 and is among
CENDANT RENTAL CAR FUNDING (AESOP) LLC, a special purpose limited liability
company established under the laws of Delaware (“CRCF”), CENDANT CAR RENTAL
GROUP, INC., a corporation organized under the laws of Delaware, as
administrator, JPMORGAN CHASE BANK, NATIONAL ASSOCIATION (formerly known as
JPMorgan Chase Bank), a national banking association, as administrative agent,
the several commercial paper conduits listed on Schedule I thereto (each a “CP
Conduit Purchaser”), the several banks set forth opposite the name of each CP
Conduit Purchaser on Schedule I thereto (each an “APA Bank” with respect to such
CP Conduit Purchaser), the several agent banks set forth opposite the name of
each CP Conduit Purchaser on Schedule I thereto (each a “Funding Agent” with
respect to such CP Conduit Purchaser), THE BANK OF NEW YORK, a New York banking
corporation, as trustee (in such capacity, the “Trustee”) and as agent for the
benefit of the Series 2004-4 Noteholders (in such capacity, the “Series 2004-4
Agent”), to the Second Amended and Restated Base Indenture, dated as of June 3,
2004, between CRCF and the Trustee (as amended, modified or supplemented from
time to time, exclusive of Supplements creating a new Series of Notes, the “Base
Indenture”). All capitalized terms used herein and not otherwise defined herein
shall have the respective meanings provided therefor in the Definitions List
attached as Schedule I to the Base Indenture (as amended through the date
hereof) or the Series 2004-4 Supplement, as applicable.
W I T N E S S E T H:
          WHEREAS, pursuant to Section 12.2(i) of the Base Indenture, an
amendment to any Supplement which amends the applicable amount of Enhancement
requires the consent of CRCF, the Trustee and each affected Noteholder of the
applicable Series of Notes;
          WHEREAS, the parties desire to amend the Series 2004-4 Supplement
(1) to increase the Series 2004-4 Required Enhancement Percentage when an Event
of Bankruptcy has occurred with respect to a Manufacturer of Program Vehicles,
(2) to modify certain Series 2004-4 Maximum Manufacturer Amounts and (3) to make
conforming changes; and
          WHEREAS, CRCF has requested the Trustee, the Series 2004-4 Agent and
each Series 2004-4 Noteholder to, and, upon the effectiveness of (i) this
Amendment and (ii) the letter (the “Consent Letter”), dated as of the date
hereof, among CRCF and each Series 2004-4 Noteholder, CRCF, the Trustee, the
Series 2004-4 Agent and the Series 2004-4 Noteholders have agreed to, amend
certain provisions of the Series 2004-4 Supplement as set forth herein;
          NOW, THEREFORE, it is agreed:

 



--------------------------------------------------------------------------------



 



          1. Article I(b) of the Series 2004-4 Supplement is hereby amended to
include the following definitions in appropriate alphabetical order:
     ““Series 2004-4 Bankrupt Manufacturer Vehicle Percentage” means, as of any
date of determination, a fraction, expressed as a percentage, (i) the numerator
of which is the aggregate Net Book Value of all Program Vehicles manufactured by
a Bankrupt Manufacturer and leased under the AESOP I Operating Lease as of such
date and (ii) the denominator of which is the aggregate Net Book Value of all
Vehicles leased under the AESOP I Operating Lease as of such date; provided
that, solely for the purposes of clause (i) of this definition, if a Bankrupt
Manufacturer is the debtor in Chapter 11 Proceedings, until the thirtieth (30th)
calendar day following the initial filing in respect of such Chapter 11
Proceedings, the Net Book Value of all Program Vehicles Manufactured by such
Bankrupt Manufacturer shall be deemed to be zero.”
     ““Series 2004-4 Maximum Non-Program Vehicle Percentage” means, as of any
date of determination, the sum of (a) 40% and (b) a fraction, expressed as a
percentage, the numerator of which is the aggregate Net Book Value of all
Redesignated Vehicles manufactured by a Bankrupt Manufacturer or a Manufacturer
with respect to which a Manufacturer Event of Default has occurred, and in each
case leased as of such date under the AESOP I Operating Lease or the Finance
Lease as of such date, and the denominator of which is the aggregate Net Book
Value of all Vehicles leased under the Leases as of such date.”
     ““Series 2004-4 Required Incremental Bankrupt Manufacturer Rate” means
(i) as of any date following the occurrence of an Event of Bankruptcy with
respect to a Manufacturer of Program Vehicles, the excess of (A) the
Series 2004-4 Required Non-Program Enhancement Percentage as of such date over
(B) 22.25% and (ii) as of any other date of determination, zero.”
          2. Each of the following defined terms, as set forth in Article I(b)
of the Series 2004-4 Supplement, is hereby amended and restated in its entirety
as follows:
     ““Scheduled Expiry Date” means, with respect to any Purchaser Group, the
later of (a) March 29, 2006 and (b) the last day of any extension thereof made
in accordance with Section 2.6(b).”
     ““Series 2004-4 Maximum Aggregate Kia/Isuzu/Subaru/Hyundai/Suzuki Amount”
means, as of any day, with respect to Kia, Isuzu, Subaru, Hyundai and Suzuki, in
the aggregate, an amount equal to 20% of the aggregate Net Book Value of all
Vehicles leased under the Leases on such day.”
     ““Series 2004-4 Maximum Non-Program Vehicle Amount” means, as of any day,
an amount equal to the Series 2004-4 Maximum Non-Program Vehicle Percentage of
the aggregate Net Book Value of all Vehicles leased under the Leases on such
day.”
     ““Series 2004-4 Maximum Manufacturer Amount” means, as of any day, any of
the Series 2004-4 Maximum Mitsubishi Amount, the Series 2004-4 Maximum Nissan

-2-



--------------------------------------------------------------------------------



 



Amount, the Series 2004-4 Maximum Individual Kia/Isuzu/Subaru Amount, the
Series 2004-4 Maximum Individual Hyundai/Suzuki Amount or the Series 2004-4
Maximum Aggregate Kia/Isuzu/Subaru/Hyundai/Suzuki Amount.”
     ““Series 2004-4 Required Enhancement Amount” means, as of any date of
determination, the sum of (i) the product of the Series 2004-4 Required
Enhancement Percentage as of such date and the Series 2004-4 Invested Amount as
of such date, (ii) the Series 2004-4 AESOP I Operating Lease Vehicle Percentage
as of the immediately preceding Business Day of the excess, if any, of the
Non-Program Vehicle Amount as of such date over the Series 2004-4 Maximum
Non-Program Vehicle Amount as of such date, (iii) the Series 2004-4 AESOP I
Operating Lease Vehicle Percentage as of the immediately preceding Business Day
of the excess, if any, of the aggregate Net Book Value of all Vehicles
manufactured by Mitsubishi and leased under the Leases as of such date over the
Series 2004-4 Maximum Mitsubishi Amount as of such date, (iv) the Series 2004-4
AESOP I Operating Lease Vehicle Percentage as of the immediately preceding
Business Day of the excess, if any, of the aggregate Net Book Value of all
Vehicles manufactured by Kia, Isuzu or Subaru, individually, and leased under
the Leases as of such date over the Series 2004-4 Maximum Individual
Kia/Isuzu/Subaru Amount as of such date, (v) the Series 2004-4 AESOP I Operating
Lease Vehicle Percentage as of the immediately preceding Business Day of the
excess, if any, of the aggregate Net Book Value of all Vehicles manufactured by
Hyundai or Suzuki individually, and leased under the Leases as of such date over
the Series 2004-4 Maximum Individual Hyundai/Suzuki Amount as of such date,
(vi) the Series 2004-4 AESOP I Operating Lease Vehicle Percentage as of the
immediately preceding Business Day of the excess, if any, of the aggregate Net
Book Value of all Vehicles manufactured by Kia, Isuzu, Subaru, Hyundai or
Suzuki, in the aggregate, and leased under the Leases as of such date over the
Series 2004-4 Maximum Aggregate Kia/Isuzu/Subaru/Hyundai/Suzuki Amount as of
such date, (vii) the Series 2004-4 AESOP I Operating Lease Vehicle Percentage as
of the immediately preceding Business Day of the excess, if any, of the
Specified States Amount as of such date over the Series 2004-4 Maximum Specified
States Amount as of such date, (viii) the Series 2004-4 AESOP I Operating Lease
Vehicle Percentage as of the immediately preceding Business Day of the excess,
if any, of the Non-Eligible Manufacturer Amount as of such date over the Series
2004-4 Maximum Non-Eligible Manufacturer Amount as of such date, (ix) at any
time that the long-term senior unsecured debt rating of Nissan is “BBB-” or
above from Standard & Poor’s and “Baa3” or above from Moody’s, 0 and in all
other cases the Series 2004-4 AESOP I Operating Lease Vehicle Percentage as of
the immediately preceding Business Day of the excess, if any, of the aggregate
Net Book Value of all Vehicles manufactured by Nissan and leased under the
Leases as of such date over the Series 2004-4 Maximum Nissan Amount as of such
date; and (x) the Series 2004-4 AESOP I Operating Lease Vehicle Percentage as of
such date of any Aggregate Adjustment Amount.
     ““Series 2004-4 Required Enhancement Percentage” means, as of any date of
determination, the sum of (i) the product of (A) 22.25% and (B) the
Series 2004-4 Program Vehicle Percentage as of the immediately preceding
Business Day, (ii) the product of (A) the Series 2004-4 Required Non-Program
Enhancement Percentage as of

-3-



--------------------------------------------------------------------------------



 



such date and (B) the Series 2004-4 Non-Program Vehicle Percentage as of the
immediately preceding Business Day and (iii) the product of (A) the
Series 2004-4 Required Incremental Bankrupt Manufacturer Rate as of such date
and (B) the Series 2004-4 Bankrupt Manufacturer Vehicle Percentage as of the
immediately preceding Business Day.”
          3. Article I(b) of the Series 2004-4 Supplement is hereby amended by
deleting the definition “Series 2004-4 Maximum Individual
Kia/Isuzu/Subaru/Hyundai/Suzuki Amount” and inserting the following definitions
in appropriate alphabetical order:
     “Series 2004-4 Maximum Individual Kia/Isuzu/Subaru Amount” means, as of any
day, with respect to Kia, Isuzu and Subaru, individually, an amount equal to 5%
of the aggregate Net Book Value of all Vehicles leased under the Leases on such
day.
     “Series 2004-4 Maximum Individual Hyundai/Suzuki Amount” means, as of any
day, with respect to Hyundai or Suzuki, individually, an amount equal to 7.5% of
the aggregate Net Book Value of all Vehicles leased under the Leases on such
day.
          4. This Amendment is limited as specified and, except as expressly
stated herein, shall not constitute a modification, acceptance or waiver of any
other provision of the Series 2004-4 Supplement.
          5. This Amendment shall become effective as of the first date (the
“Amendment Effective Date”) on which each of the following have occurred:
(i) each of the parties hereto shall have executed and delivered this Amendment
to the Trustee, and the Trustee shall have executed this Amendment, (ii) the
Rating Agency Consent Condition shall have been satisfied with respect to this
Amendment, (iii) all certificates and opinions of counsel required under the
Base Indenture or by the Series 2004-4 Noteholders shall have been delivered to
the Trustee and the Series 2004-4 Noteholders, as applicable, and (iv) the
Consent Letter shall have been duly executed by each party thereto and shall be
effective.
          6. From and after the Amendment Effective Date, all references to the
Series 2004-4 Supplement shall be deemed to be references to the Series 2004-4
Supplement as amended hereby.
          7. This Amendment may be executed in separate counterparts by the
parties hereto, each of which when so executed and delivered shall be an
original but all of which shall together constitute one and the same instrument.
          8. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

-4-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by their respective duly authorized officers as of the date above
first written.

                  CENDANT RENTAL CAR FUNDING
(AESOP) LLC, as Issuer    
 
           
 
  By:   /s/ Lori Gebron    
 
           
 
      Name: Lori Gebron    
 
      Title: Vice President    
 
                THE BANK OF NEW YORK, as Trustee and
Series 2004-4 Agent    
 
           
 
  By:   /s/ John Bobko    
 
           
 
      Name: John Bobko    
 
      Title: Vice President    

 



--------------------------------------------------------------------------------



 



          AGREED, ACKNOWLEDGED AND CONSENTED:    
 
        SHEFFIELD RECEIVABLES CORPORATION,               as a CP Conduit
Purchaser under the Series 2004-4 Supplement    
 
       
          By:
  Barclays Bank PLC    
 
  as Attorney-in-Fact    
 
       
          By:
  /s/ Janette Lieu    
 
       
 
  Name: Janette Lieu    
 
  Title: Director    

          BARCLAYS BANK PLC,               as a Funding Agent and an APA Bank
under               the Series 2004-4 Supplement    
 
       
By:
  /s/ Jeffrey Goldberg    
 
       
 
  Name: Jeffrey Goldberg    
 
  Title: Associate Director    
 
       
By:
  /s/ Jeffrey Goldberg    
 
       
 
  Name: Jeffrey Goldberg    
 
  Title: Associate Director    

-2-



--------------------------------------------------------------------------------



 



          LIBERTY STREET FUNDING CORPORATION,               as a CP Conduit
Purchaser under the Series 2004-4 Supplement    
 
       
By:
  /s/ Bernard J. Angelo    
 
       
 
  Name: Bernard J. Angelo    
 
  Title: Vice President    
 
        THE BANK OF NOVA SCOTIA,               as a Funding Agent and an APA
Bank under               the Series 2004-4 Supplement    
 
       
By:
  /s/ Norman Last    
 
       
 
  Name: Norman Last    
 
  Title: Managing Director    

 



--------------------------------------------------------------------------------



 



YC SUSI TRUST,
     as a CP Conduit Purchaser under the Series 2004-4 Supplement

By:   Bank of America, National Association, as Administrative Trustee

                  By:   /s/ John Zesuztek         Name:   John Zeszutek       
Title:   Vice President     

BANK OF AMERICA, NATIONAL ASSOCIATION,
     as a Funding Agent and an APA Bank under
     the Series 2004-4 Supplement

                  By:   /s/ John Zesuztek         Name:   John Zeszutek       
Title:   Vice President     



 



--------------------------------------------------------------------------------



 



PARADIGM FUNDING LLC,
     as a CP Conduit Purchaser under the Series 2004-4 Supplement

                  By:   /s/ Doris J. Hearn         Name:   Doris J. Hearn       
Title:   Vice President     

WESTLB AG, NEW YORK BRANCH,
     as a Funding Agent and an APA Bank under
     the Series 2004-4 Supplement

                  By:   /s/ Matthew F. Tallo         Name:   Matthew F. Tallo   
    Title:   Director     

                  By:   /s/ Elizabeth R. Wilds         Name:   Elizabeth R.
Wilds        Title:   Director     

 



--------------------------------------------------------------------------------



 



CHARTA, LLC (as successor to Charta Corporation),
     as a CP Conduit Purchaser under the Series 2004-4 Supplement

By:   Citicorp North America, Inc.,
as Attorney-in-fact

                  By:   /s/ Rosalia Agresti         Name:   Rosalia Agresti     
  Title:   Vice President     

CITIBANK, N.A., as
     an APA Bank under the Series 2004-4 Supplement

                  By:   /s/ William G. Martens III         Name:   William G.
Martens        Title:   Vice President     

CITICORP NORTH AMERICA, INC.,
     as a Funding Agent under the Series 2004-4 Supplement

                  By:   /s/ Rosalia Agresti         Name:   Rosalia Agresti     
  Title:   Vice President     

 



--------------------------------------------------------------------------------



 



          JUPITER SECURITIZATION CORPORATION,
 
  as a CP Conduit Purchaser under the Series 2004-4 Supplement    
 
       
By:
  /s/ George S. Wilkins    
 
       
 
  Name: George S. Wilkins
Title: Vice President    
 
        JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
 
  as a Funding Agent under the Series 2004-4 Supplement    
 
       
By:
  /s/ George S. Wilkins    
 
       
 
  Name: George S. Wilkins
Title: Vice President    
 
        JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
 
  as an APA Bank under the Series 2004-4 Supplement    
 
       
By:
  /s/ George S. Wilkins    
 
       
 
  Name: George S. Wilkins
Title: Vice President    
 
        JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
 
  as Administrative Agent under the Series 2004-4 Supplement    
 
       
By:
  /s/ George S. Wilkins    
 
       
 
  Name: George S. Wilkins
Title: Vice President    



 



--------------------------------------------------------------------------------



 



          GEMINI SECURITIZATION CORP., LLC, as a CP Conduit Purchaser under the
Series 2004-4 Supplement
 
       
By:
  /s/ R. Douglas Donaldson    
 
       
 
  Name: R. Douglas Donaldson    
 
  Title: Treasurer    
 
        DEUTSCHE BANK AG, NEW YORK BRANCH, as a Funding Agent and an APA Bank
under the Series 2004-4 Supplement
 
       
By:
  /s/ Michael Cheng    
 
       
 
  Name: Michael Cheng    
 
  Title: Director    
 
       
By:
  /s/ Stanley Chao    
 
       
 
  Name: Stanley Chao    
 
  Title: Vice President    

 